Exhibit 10.3
 
CONVERTIBLE PROMISSORY NOTE
OF
CELL SOURCE, INC.


NOTE NO. CBTB[__]
 [______], 2015



FOR VALUE RECEIVED, the undersigned, Cell Source, Inc. a corporation with its
principal office located at 65 Yigal Alon Street, Tel Aviv Israel 67433 (the
“Company” or the “Maker”), hereby unconditionally promises to pay to
____[_______________]____ whose address is __[__________________________]_  or
the registered assignee, upon presentation of this Convertible Promissory Note
(the “Note”) by the registered holder hereof (the “Registered Holder” or
Holder”) at the office of the Company, the amount of $[_________] (“Principal
Amount”) and other sums as hereinafter provided, subject to the terms and
conditions as forth below. The effective date of execution and issuance of this
Note is [_________], 2015 (“Original Issuance Date”).
 
PAYMENT OF PRINCIPAL AMOUNT.  The duration of the note shall be Twelve (12)
months, with the principal amount of this Note due and payable on or before
[________], 2016 (the “Maturity Date”).


INTEREST.  This Note shall not bear interest for Ninety (90) days after the
Original Issuance Date.  Beginning on the Ninety-First (91) day after the
Original Issuance Date, this Note shall bear interest at Ten Percent (10%) per
annum.  Interest shall accrue on a daily simple interest basis and shall be due
and payable on the Maturity Date.


PREPAYMENT.  The principal and accrued but unpaid interest, if any, of this Note
may be prepaid in whole or in part without premium or penalty. To the extend any
amount remains due and unpaid after any prepayment, thereafter, the Maker shall
have the right at any time and from time to time to prepay such amount due under
this Note in whole or in part without premium or penalty.


MANDATORY PREPAYMENT.  The principal and accrued but unpaid interest, if any, of
this Note must be prepaid, without premium or penalty, in whole from the
proceeds of any closing occurring after the Original Issuance Date of any
offering or offerings of securities of the Company pursuant to which the
aggregate gross proceeds received by the Company is greater than or equal to
$3,000,000.


CONVERSION.  On or after the sixteenth (16th) day following the Maturity Date,
from time to time, the Holder may, at the Holder’s option, convert all or part
of the outstanding principal and accrued but unpaid interest, if any, of this
Note into shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), at the Maturity Conversion Price.  For purposes of this Note,
the “Maturity Conversion Price” shall be equal to the lesser of (i) $0.75; or
(ii) Seventy Percent (70%) of the average daily Volume Weighted Average Price
(VWAP) of Common Stock for the 20 trading days prior to the Maturity Date.  The
number of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted and any accrued but unpaid interest, as
applicable, by (y) the Maturity Conversion Price.  However, the Company shall
not effect any conversion of this Note to the extent that after giving effect to
such conversion, the Holder (together with the Holder’s Affiliates, and any
Persons acting as a group together with the Holder or any of the Holder’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing sentence,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 4(f) applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible
 
 
 

--------------------------------------------------------------------------------

 
 
 
shall be in the sole discretion of the Holder, and the acceptance of any
Conversion Shares shall be deemed to be the Holder’s determination of whether
this Note may be converted (in relation to other securities owned by the Holder
together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company in the event the Company requests confirmation of such beneficial
holding prior to the delivery of Conversion Shares and such Holder either does
not respond or confirms that such issuance of Conversion Shares would not
violate the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder.  The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
Beneficial Ownership Limitation provisions of this paragraph shall continue to
apply.  The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
herewith to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.


REMEDIES.  No delay or omission on part of the holder of this Note in exercising
any right hereunder shall operate as a waiver of any such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.  The rights and remedies of the Holder shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Holder.
 
 
 

--------------------------------------------------------------------------------

 

 
EXPENSES.  In the event any payment under this Note is not paid when due, the
Maker agrees to pay, in addition to the principal and interest hereunder,
reasonable attorneys’ fees not exceeding a sum equal to five percent (5%) of the
then outstanding balance owing on the Note, plus all other reasonable expenses
incurred by Holder in exercising any of its rights and remedies upon default.


GOVERNING LAW.  This Note shall be governed by, and construed in accordance
with, the laws of the State of New York.


SUCCESSORS.  All of the foregoing is the promise of Maker and shall bind Maker
and Maker’s successors, heirs and assigns; provided, however, that Maker may not
assign any of its rights or delegate any of its obligations hereunder without
the prior written consent of the Holder.
 

 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 



[Signature Page to Promissory Note]




IN WITNESS WHEREOF, Maker has executed this Convertible Promissory Note as of
the Original Issuance Date written above.





 
Cell Source, Inc.
                 
By:
 
Name: Itamar Shimrat
 
Title: Chief Executive Officer



 



 
 

--------------------------------------------------------------------------------

 
